DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a landmark detector configured to receive…; a position calculator configured to determine…; a position estimator configured to estimate..., a guidance system configured to provide…;  in claims 1-17.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Examiner note, claim 28: Applicant's specification lexicographically define said terms computer-readable storage media; first program code, stored on the computer-readable storage media, executable by a computer system to be hardware and non-transitory computer readable storage media (see at least [0045], [00146]). 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 1-28 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  
A claim that recites an abstract idea, a law of nature, or a natural phenomenon is directed to a judicial exception.  Abstract ideas include the following groupings of subject matter, when recited as such in a claim limitation: (a) Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations; (b) Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and (c) Mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion). See the 2019 Revised Patent Subject Matter Eligibility Guidance.
Even when a judicial element is recited in the claim, an additional claim element(s) that integrates the judicial exception into a practical application of that exception renders the claim eligible under §101.  A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.  The following examples are indicative that an additional element or combination of elements may integrate the judicial exception into a practical application: 
the additional element(s) reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field; 
the additional element(s) that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
the additional element(s) implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; 
the additional element(s) effects a transformation or reduction of a particular article to a different state or thing; and 
the additional element(s) applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.  
Examples in which the judicial exception has not been integrated into a practical application include:
the additional element(s) merely recites the words ‘‘apply it’’ (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea; 
the additional element(s) adds insignificant extra-solution activity to the judicial exception; and
the additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.
See the 2019 Revised Patent Subject Matter Eligibility Guidance.
Independent claim 1 includes limitations that recite an abstract idea and will be used as a representative claim for the remainder of the 101 rejection. Claim 1 recites, an aircraft navigation system comprising: a sensor system associated with an aircraft, wherein the sensor system is configured to generate images about an environment around the aircraft; a landmark detector configured to receive the images, identify landmarks in the environment around the aircraft using the images, and determine bearings of the landmarks and locations of the landmarks; a position calculator configured to determine a calculated position of the aircraft using the bearings of the landmarks and the locations of the landmarks; a position estimator configured to estimate a current position of the aircraft using the calculated position determined by the position calculator and aircraft state information; and a guidance system configured to provide a guidance to a target location using the current position of the aircraft, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer elements. The claim is practically able to be performed in the mind. For example, but for the sensor system associated with an aircraft, the sensor system configured to generate images about an environment around the aircraft, detector configured to receive the images in an environment around an aircraft, calculator, estimator, and guidance system, the identifying landmarks in the environment around the aircraft using data, determining bearings of the landmarks and locations of the landmarks; determining a calculated position of the aircraft using the bearings of the landmarks and the locations of the landmarks; estimating a current position of the aircraft using the calculated position determined by the position calculator and aircraft state information; and providing a guidance to a target location using the current position of the aircraft in the context of this claim correspond to a user identifying markers, estimating bearings and locations of said markers, estimating a position using the estimated bearings and locations, updating the position estimation based on data, and determining a route. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements – using the sensor system configured to generate images about an environment around the aircraft, detector configured to receive the images in an environment around an aircraft, calculator, estimator, navigator, and guidance system. The additional elements are recited at a high-level of generality such that they amount no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Further, the generating and receiving steps from the sensor system and detector are recited at a high level of generality (i.e, as a general means of gathering aircraft environment data for use in the determining step), and amounts to mere data gathering, which is a form of insignificant extra-solution activity.  Further, the calculator estimator, and guidance system merely describe how to generally apply the otherwise mental judgments in a generic or general purpose vehicle environment.  The calculator estimator and guidance system are recited at a high level of generality and merely automates the determining, estimating, and providing steps.  The claim is directed to an abstract idea.
The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements, as discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using the sensor system associated with an aircraft, the sensor system configured to generate images about an environment around the aircraft, detector configured to receive the images in an environment around an aircraft, calculator, estimator, navigator, and guidance system, amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. Further, Background of Applicant’s specification supports that data gathering and navigational guidance of the aircraft to a waypoint is well-understood, routine, and conventional activity (see at least [0002]: flight management system can determine a position of the aircraft and calculate a course to a waypoint or destination. In other cases, a pilot can determine the course of the aircraft using a current position determined for the aircraft. Other information such as speed and direction of travel of the aircraft is used in navigating the aircraft, [0003]: position of the aircraft is commonly determined using a global positioning system (GPS) receiver in the aircraft). Also, MPEP 2106.05(d)(II), and the cases cited therein, including Intellectual Ventures I, LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016), TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610 (Fed. Cir. 2016), and OIP Techs., Inc., v. Amazon.com, INC., 788 F.3d 1359, 1363 (Fed. Cir. 2015), and Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); and OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93 indicate that mere collection or receipt of data over a network, receiving or transmitting data over a network, and storing and retrieving information in memory are a well-understood, routine, and conventional functions when claimed in a merely generic manner (as it is here).  Further, Federal Circuit in Trading Techs. Int’l v. IBG LLC, 921 F.3d 1084, 1093 (Fed. Cir. 2019), and Intellectual Ventures I LLC v. Erie Indenity Co., 850 F.3d 1315, 1331 (Fed. Cir. 2017), for example, indicated that the mere displaying of data is a well-understood, routine, and conventional function.  The independent claims 5, 18, and 28 are not patent eligible under the same rationale as provided for in the rejection of independent claim 1.  Hence, the claims are not patent eligible.  

Dependent claims 2-4, 6-17, 19-27 further recite details of the abstract idea and recite the additional elements of sensor system global positioning system receive in the aircraft, machine learning, sensor system comprises a set of sensors selected from at least one of a camera, a visible light camera, a hyperspectral sensor, a light detection and ranging (LiDAR) system, a synthetic aperture radar (SAR) system, a laser scanner system, an inertial measurement unit, a magnetometer, a barometric altitude sensor, a VHS omnidirectional range receiver, camera system, wherein the aircraft is selected from one of an airplane, a rotorcraft, an unmanned aerial vehicle, an unmanned aerial system, a manned aerial vehicle, a commercial aircraft, and a military aircraft, and at least one of a Hough transform, a maximum likelihood estimate, a probability convolution, a Bayesian estimation, or a machine learning model. The additional elements are recited at a high-level of generality such that they amount no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Further, receiving the state information from the sensor system and the position from the global position system position is recited at a high level of generality (i.e, as a general means of gathering position data), and amounts to mere data gathering, which is a form of insignificant extra-solution activity.  
The claim(s) does not include additional elements that are sufficient to amount to significantly more than the judicial exception because they amount to no more than mere instructions to apply the exception using generic computer components in an aircraft environment. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.  Further, Background of Applicant’s specification supports that data gathering and navigational guidance of the aircraft to a waypoint is well-understood, routine, and conventional activity (see at least [0002]: flight management system can determine a position of the aircraft and calculate a course to a waypoint or destination. In other cases, a pilot can determine the course of the aircraft using a current position determined for the aircraft. Other information such as speed and direction of travel of the aircraft is used in navigating the aircraft, [0003]: position of the aircraft is commonly determined using a global positioning system (GPS) receiver in the aircraft). Also, MPEP 2106.05(d)(II), and the cases cited therein, including Intellectual Ventures I, LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016), TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610 (Fed. Cir. 2016), and OIP Techs., Inc., v. Amazon.com, INC., 788 F.3d 1359, 1363 (Fed. Cir. 2015), and Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); and OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93 indicate that mere collection or receipt of data over a network, receiving or transmitting data over a network, and storing and retrieving information in memory are a well-understood, routine, and conventional functions when claimed in a merely generic manner (as it is here).  Further, Federal Circuit in Trading Techs. Int’l v. IBG LLC, 921 F.3d 1084, 1093 (Fed. Cir. 2019), and Intellectual Ventures I LLC v. Erie Indenity Co., 850 F.3d 1315, 1331 (Fed. Cir. 2017), for example, indicated that the mere displaying of data is a well-understood, routine, and conventional function.  Therefore, dependent claims are not patent eligible under the same rationale as provided for in the rejection of independent claims 1, 5, 18, 28.  Therefore, claims 1-28 are ineligible under 35 USC 101.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 5, 7, 12-13, 17-18, 20, 25, 28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20190072392 (“Haspel”).
As per claim(s) 5, 18, 28, Haspel discloses an apparatus comprising: 
a computer system (see at least abstract, claim 6); and 
a navigator in the computer system (see at least abstract, claim 6), wherein the navigator is configured to: 
facilitate a scan of an environment around an aircraft for landmarks (see at least abstract, [0012]: a system for self - geoposition an unmanned aerial vehicle ( UAV ) , the system includes a memory for storing an accurate map data and/or an aerial photography of a ground region . A camera is mounted on the UAV and is able to record in real time or during the UAV flight images and streaming video that is stored in the memory, [0026]: angle differences measuring module 38, measures included / inscribed angles preferably within the camera's FOV by counting pixels in the image to find the included angles of two landmarks in respect to the camera); 
determine bearings of the landmarks and locations of the landmarks (see at least abstract, [0026]: angle differences measuring module 38, measures included / inscribed angles preferably within the camera's FOV by counting pixels in the image to find the included angles of two landmarks in respect to the camera, [0029], [0036]-[0037]: If the inscribed angle 68 is measured from the UAV to the two landmarks, whose positions are known from a map, the circle 66 is determined fully);
 estimate a current position of the aircraft using the bearings of the landmarks and the locations of the landmarks (see at least abstract, [0037]-[0038]: It was found that the algorithm developed converged to the true UAV position when the value of o was set to zero., [0039]: we can find the intersection of these two circles, one of which is the true geo-position of the UAV/camera. Often, we can discard one of these intersections as being unrealistic, leaving us with the true position, [0051]: displaying the current position of the UAV during the UAV flight for example the landmarks and the calculated position/coordinates of the UAV on a map, data and/or on aerial map/photography of the ground region, claim 6, claim 10, claim 14); and 
initiate a performance of a set of actions selected to guide the aircraft based on the current position of the aircraft (see at least abstract, [0051]: displaying the current position of the UAV during the UAV flight for example the landmarks and the calculated position/coordinates of the UAV on a map, data and/or on aerial map/photography of the ground region), claim 6; Applicant’s specification [0031] recites As used herein, a "set of," when used with reference to items, means one or more items. For example, a "set of actions" is one or more actions).

As per claim(s) 7, 20, Haspel discloses wherein the navigator is configured to: determine a calculated position of the aircraft using the bearings of the landmarks and the locations of the landmarks; and estimate the current position of the aircraft using the calculated position and aircraft state information from a sensor system (see at least abstract, [0026], [0029], [0036]-[0039], claim 6).

As per claim(s) 12, 25, Haspel discloses wherein in facilitating the scan of the environment around the aircraft for the landmarks, the navigator is configured to: receive sensor information about the environment around the aircraft from a sensor system; and identify the landmarks using the sensor information (see at least abstract, [0026]: angle differences measuring module 38, measures included / inscribed angles preferably within the camera's FOV by counting pixels in the image to find the included angles of two landmarks in respect to the camera, [0029], [0032]: To reduce error and increase accuracy of the camera position the system may further include a navigation aid such as an inertial navigation system (INS) 43 that uses a computer, motion sensors (accelerometers) and rotation sensors (gyroscopes) to continuously calculate via dead reckoning the position, orientation, and velocity (direction and speed of movement) of the camera, [0037]- [0039]: we can find the intersection of these two circles, one of which is the true geo-position of the UAV/camera. Often, we can discard one of these intersections as being unrealistic, leaving us with the true position, [0051]: displaying the current position of the UAV during the UAV flight for example the landmarks and the calculated position/coordinates of the UAV on a map, data and/or on aerial map/photography of the ground region, claim 6, claim 10, claim 14).

As per claim(s) 13, Haspel discloses wherein the sensor system comprises a set of sensors selected from at least one of a camera, a visible light camera, a hyperspectral sensor, a light detection and ranging (LiDAR) system, a synthetic aperture radar (SAR) system, a laser scanner system, an inertial measurement unit, a magnetometer, a barometric altitude sensor, or a VHS omnidirectional range receiver (see at least abstract, [0026]: angle differences measuring module 38, measures included / inscribed angles preferably within the camera's FOV by counting pixels in the image to find the included angles of two landmarks in respect to the camera, [0032]: To reduce error and increase accuracy of the camera position the system may further include a navigation aid such as an inertial navigation system (INS) 43 that uses a computer, motion sensors (accelerometers) and rotation sensors (gyroscopes) to continuously calculate via dead reckoning the position, orientation, and velocity (direction and speed of movement) of the camera, [0037]- [0039]: we can find the intersection of these two circles, one of which is the true geo-position of the UAV/camera. Often, we can discard one of these intersections as being unrealistic, leaving us with the true position, [0051]: displaying the current position of the UAV during the UAV flight for example the landmarks and the calculated position/coordinates of the UAV on a map, data and/or on aerial map/photography of the ground region, claim 6, claim 10, claim 14).

As per claim(s) 17, Haspel discloses wherein the aircraft is selected from one of an airplane, a rotorcraft, an unmanned aerial vehicle, an unmanned aerial system, a manned aerial vehicle, a commercial aircraft, and a military aircraft (see at least abstract, [0037]- [0039]: we can find the intersection of these two circles, one of which is the true geo-position of the UAV/camera. Often, we can discard one of these intersections as being unrealistic, leaving us with the true position, [0051]: displaying the current position of the UAV during the UAV flight for example the landmarks and the calculated position/coordinates of the UAV on a map, data and/or on aerial map/photography of the ground region, claim 6, claim 10, claim 14).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 3, 4, 11, 15, 24, 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haspel in view of US 20200349362 (“Maloney”). 

As per claim(s) 1, Haspel discloses an aircraft navigation system comprising: 
a sensor system associated with an aircraft, wherein the sensor system is configured to generate images about an environment around the aircraft (see at least abstract, [0012]: a system for sel -geoposition an unmanned aerial vehicle ( UAV ) , the system includes a memory for storing an accurate map data and/or an aerial photography of a ground region . A camera is mounted on the UAV and is able to record in real time or during the UAV flight images and streaming video that is stored in the memory, [0026]: angle differences measuring module 38, measures included / inscribed angles preferably within the camera's FOV by counting pixels in the image to find the included angles of two landmarks in respect to the camera); 
a landmark detector configured to receive the images, identify landmarks in the environment around the aircraft using the images, and determine bearings of the landmarks and locations of the landmarks (see at least abstract, [0026]: angle differences measuring module 38, measures included / inscribed angles preferably within the camera's FOV by counting pixels in the image to find the included angles of two landmarks in respect to the camera, [0029], [0036]-[0037]: If the inscribed angle 68 is measured from the UAV to the two landmarks, whose positions are known from a map, the circle 66 is determined fully); 
a position calculator configured to determine a calculated position of the aircraft using the bearings of the landmarks and the locations of the landmarks (see at least abstract, [0037]-[0038]: It was found that the algorithm developed converged to the true UAV position when the value of o was set to zero., [0039]: we can find the intersection of these two circles, one of which is the true geo-position of the UAV/camera. Often, we can discard one of these intersections as being unrealistic, leaving us with the true position.); 
a position estimator configured to estimate a current position of the aircraft using the calculated position determined by the position calculator and aircraft state information (see at least abstract, [0026]: angle differences measuring module 38, measures included / inscribed angles preferably within the camera's FOV by counting pixels in the image to find the included angles of two landmarks in respect to the camera, [0032]: To reduce error and increase accuracy of the camera position the system may further include a navigation aid such as an inertial navigation system (INS) 43 that uses a computer, motion sensors (accelerometers) and rotation sensors (gyroscopes) to continuously calculate via dead reckoning the position, orientation, and velocity (direction and speed of movement) of the camera, [0037]- [0039]: we can find the intersection of these two circles, one of which is the true geo-position of the UAV/camera. Often, we can discard one of these intersections as being unrealistic, leaving us with the true position, [0051]: displaying the current position of the UAV during the UAV flight for example the landmarks and the calculated position/coordinates of the UAV on a map, data and/or on aerial map/photography of the ground region, claim 6, claim 10, claim 14); and 
a guidance system configured to provide a guidance to a target location using the current position of the aircraft (see at least abstract, [0051]: displaying the current position of the UAV during the UAV flight for example the landmarks and the calculated position/coordinates of the UAV on a map, data and/or on aerial map/photography of the ground region), claim 6).
Haspel does not explicitly disclose guidance to a target location.
Maloney teaches a guidance system configured to provide a guidance to a target location using the current position of the aircraft (see at least abstract, [0033]: where a vehicle is discussed, we refer to both ground vehicles and other types of vehicle including aircraft…the vehicle may be manned or un-manned, [0039]: instructions include a trajectory or path to follow to guide the vehicle to the next location or waypoint on its route, [0043]: a navigation module, for providing route data to guide the vehicle to a subject location). 
It would have been obvious for one of ordinary skill in the art before the effective filing date to provide the invention as disclosed by Haspel by incorporating the teachings of Maloney in order to improve vehicle autonomy.

As per claim(s) 3, Haspel does not explicitly disclose wherein the landmark detector comprises a machine learning model trained to detect the landmarks using the images, determine to the bearings and the locations of the landmarks. 
Maloney teaches wherein the landmark detector comprises a machine learning model trained to detect the landmarks using the images, determine to the bearings and the locations of the landmarks (see at least abstract, [0008]: Artificial Neural Network (ANN) identifies any objects that may be used as landmarks in the observed data (i.e. images captured by the camera), [0009]: uses region proposal techniques, and deep convolutional neural networks which have recently been shown to equal the human ability to recognise images (i.e. to identify objects in images). In broad terms, the system recognises landmarks from images (and other data) captured by the system, and uses a probabilistic approach to determine the likely position of the subject within the environment and its orientation., [0033], [0063], [0073]).
It would have been obvious to one of ordinary skill before the effective filing date to provide the invention as disclosed by Haspel by incorporating the teachings of Maloney in order to improve recognition and vehicle autonomy.

As per claim(s) 4, Haspel discloses wherein the aircraft state information is received from the sensor system (see at least abstract, [0026]: angle differences measuring module 38, measures included / inscribed angles preferably within the camera's FOV by counting pixels in the image to find the included angles of two landmarks in respect to the camera, [0032]: To reduce error and increase accuracy of the camera position the system may further include a navigation aid such as an inertial navigation system (INS) 43 that uses a computer, motion sensors (accelerometers) and rotation sensors (gyroscopes) to continuously calculate via dead reckoning the position, orientation, and velocity (direction and speed of movement) of the camera).

As per claim(s) 11, 24, Haspel discloses wherein in facilitating the scan of the environment around the aircraft for the landmarks, the navigator is configured to: receive images from a camera system for the aircraft; and identify, in the computer system, the landmarks in the images (see at least abstract, [0026], [0029], [0036]-[0039]) but does not explicitly disclose using a machine learning model in the computer system. 
However, Maloney teaches identify, using a machine learning model in the computer system, the landmarks in the images (see at least abstract, [0008]: Artificial Neural Network (ANN) identifies any objects that may be used as landmarks in the observed data (i.e. images captured by the camera), [0009]: uses region proposal techniques, and deep convolutional neural networks which have recently been shown to equal the human ability to recognise images (i.e. to identify objects in images). In broad terms, the system recognises landmarks from images (and other data) captured by the system, and uses a probabilistic approach to determine the likely position of the subject within the environment and its orientation., [0033], [0063], [0073]).
It would have been obvious to one of ordinary skill before the effective filing date to provide the invention as disclosed by Haspel by incorporating the teachings of Maloney in order to improve recognition and vehicle autonomy.

As per claim(s) 15, 27, Haspel wherein the set of actions is selected from at least one of selecting a target location for the aircraft, generating a waypoint command to change a heading of the aircraft to reach the target location, generating an altitude command to change an altitude of the aircraft, generating a flight plan to reach the target location, or displaying the heading for the aircraft on a graphical user interface in a display system.
Haspel does not explicitly disclose wherein the set of actions is selected from at least one of selecting a target location for the aircraft, generating a waypoint command to change a heading of the aircraft to reach the target location, generating an altitude command to change an altitude of the aircraft, generating a flight plan to reach the target location, or displaying the heading for the aircraft on a graphical user interface in a display system.
Maloney teaches a guidance system configured to provide a guidance to a target location using the current position of the aircraft (see at least abstract, [0033]: where a vehicle is discussed, we refer to both ground vehicles and other types of vehicle including aircraft…the vehicle may be manned or un-manned, [0039]: instructions include a trajectory or path to follow to guide the vehicle to the next location or waypoint on its route, [0043]: a navigation module, for providing route data to guide the vehicle to a subject location; Applicant’s specification [0031] recites As used herein, a "set of," when used with reference to items, means one or more items. For example, a "set of actions" is one or more actions). 
It would have been obvious for one of ordinary skill in the art before the effective filing date to provide the invention as disclosed by Haspel by incorporating the teachings of Maloney in order to improve vehicle autonomy.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haspel in view of Maloney in view of US 20080238770 (“Rofougaran”).

As per claim(s) 2, Haspel discloses wherein the position calculator determines the calculated position of the aircraft using the bearings of the landmarks and the locations of the landmarks (see at least abstract, [0037]-[0039]); 
the position estimator estimates the current position of the aircraft using the calculated position determined by the position calculator and the aircraft state information received from the sensor system (see at least abstract, [0037]-[0039]); and 
the guidance system provides the guidance to the target location using the current position of the aircraft when the current position of the aircraft is not determined using a global positioning system receiver in the aircraft (see at least abstract, [0002]: circumstances where the position and direction given by the GPS and INS sensors are not accurate due to built-in errors, poor signal to noise ratio, intentional R-F jamming, or faulty operation of the sensors, [0010]: provide the self-geoposition of the UAV without the use of GPS and to obtain circular error probable (CEP) accuracy as good or better as those normally found from use of GPS, which is approximately 6 meters, under proper conditions of geometry and resultant included angle standard deviation, [0026]: angle differences measuring module 38, measures included / inscribed angles preferably within the camera's FOV by counting pixels in the image to find the included angles of two landmarks in respect to the camera, [0032]: To reduce error and increase accuracy of the camera position the system may further include a navigation aid such as an inertial navigation system (INS) 43 that uses a computer, motion sensors (accelerometers) and rotation sensors (gyroscopes) to continuously calculate via dead reckoning the position, orientation, and velocity (direction and speed of movement) of the camera).
However, Rofougaran recites using the current position of the aircraft when the current position of the aircraft cannot be determined with a defined level of accuracy using a global positioning system receiver (see at least abstract, [0067]: the GPS data quality 216 is compared with a value, such as quality threshold 218 that corresponds to a level of quality that is roughly on par with accuracy of position information that can be estimated using the gyrator circuit 200. If the GPS data quality 216 compares favorably to the quality threshold, the position information 230 is selected by multiplexer 222 as the GPS position data 212 in response to the selection signal 215 from comparator 217. When the GPS data quality 216 compares unfavorably to the quality threshold 218, such as during a dropout condition, the selection signal 215 from comparator 217 selects the position information 230 from the estimated position data 206).
It would have been obvious to one of ordinary skill in the art to provide the invention as disclosed by Haspel including using the self-geoposition of the UAV without the use of GPS and to obtain circular error probable (CEP) accuracy as good or better as those normally found from use of GPS, which is approximately 6 meters, by incorporating the teachings of Rofougaran in order to provide more accurate position data and avoid using insufficient data.

Claim(s) 6, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haspel in view of Rofougaran.

As per claim(s) 6, 19, Haspel discloses wherein the navigator is configured to: 
initiate scanning the environment around the aircraft for the landmarks (see at least abstract, [0026], [0029], [0036]-[0039], claim 6); 
determine the bearings of the landmarks and the locations of the landmarks (see at least abstract, [0026], [0029], [0036]-[0039], claim 6); 
estimate the current position of the aircraft using the bearings of the landmarks and the locations of the landmarks (see at least abstract, [0026], [0029], [0036]-[0039], claim 6); and 
initiate the performance of the set of actions selected to guide the aircraft based on the current position of the aircraft when the current position of the aircraft is not determined using a global positioning system receiver in the aircraft (see at least abstract, [0010]: provide the self-geoposition of the UAV without the use of GPS and to obtain circular error probable (CEP) accuracy as good or better as those normally found from use of GPS, which is approximately 6 meters, under proper conditions of geometry and resultant included angle standard deviation, [0012], [0026]: angle differences measuring module 38, measures included / inscribed angles preferably within the camera's FOV by counting pixels in the image to find the included angles of two landmarks in respect to the camera, [0029], [0032]: To reduce error and increase accuracy of the camera position the system may further include a navigation aid such as an inertial navigation system (INS) 43 that uses a computer, motion sensors (accelerometers) and rotation sensors (gyroscopes) to continuously calculate via dead reckoning the position, orientation, and velocity (direction and speed of movement) of the camera, [0036]-[0039], claim 6; Applicant’s specification [0031] recites As used herein, a "set of," when used with reference to items, means one or more items. For example, a "set of actions" is one or more actions).
Haspel does not explicitly disclose the current position of the aircraft cannot be determined with a defined level of accuracy using a global positioning system receiver in the aircraft. 
However, Rofougaran recites using the current position of the aircraft when the current position of the aircraft cannot be determined with a defined level of accuracy using a global positioning system receiver (see at least abstract, [0067]: the GPS data quality 216 is compared with a value, such as quality threshold 218 that corresponds to a level of quality that is roughly on par with accuracy of position information that can be estimated using the gyrator circuit 200. If the GPS data quality 216 compares favorably to the quality threshold, the position information 230 is selected by multiplexer 222 as the GPS position data 212 in response to the selection signal 215 from comparator 217. When the GPS data quality 216 compares unfavorably to the quality threshold 218, such as during a dropout condition, the selection signal 215 from comparator 217 selects the position information 230 from the estimated position data 206).
It would have been obvious to one of ordinary skill in the art to provide the invention as disclosed by Haspel including using the self-geoposition of the UAV without the use of GPS and to obtain circular error probable (CEP) accuracy as good or better as those normally found from use of GPS, which is approximately 6 meters, by incorporating the teachings of Rofougaran in order to provide more accurate position data and avoid using insufficient data.

Claim(s) 8-9, 14, 16, 21, 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haspel in view of US 20060149458 (“Costello”).
As per claim(s) 8, 21, Haspel does not explicitly disclose wherein in estimating the current position of the aircraft using the bearings, the navigator is configured to: estimate the current position of the aircraft using the bearings of the landmarks, the locations of the landmarks, and at least one of a Hough transform, a maximum likelihood estimate, a probability convolution, a Bayesian estimation, or a machine learning model.
However, Costello teaches wherein in estimating the current position of the aircraft using the bearings, the navigator is configured to: estimate the current position of the aircraft using the bearings of the landmarks, the locations of the landmarks, and at least one of a Hough transform, a maximum likelihood estimate, a probability convolution, a Bayesian estimation, or a machine learning model (see at least abstract, [0025]: Landmark features may be extracted from imagery through the use of various known techniques, alone or in combination, such as "cellular automata", "contrast enhancement", and/or the Modified Iterated Hough Transform (MIHT) useful in finding "linear" (one-dimensional) features, such as coastlines, rivers, roadways, canyon, or crater rims. "Areal" (two-dimensional) features such as buildings, lakes and reservoirs, and forests, are usually found by examining various thresholds on intensity or color (when color imagery is available) or by looking at linear features that form closed boundaries. Different extraction techniques may also be available for different landmarks, [0031]: By examining, correlating, and associating the correspondence points from the in-flight imagery with the correspondence points in the database, a registration of the two images may be made based on similarity measures, which include but are not limited to a maximum likelihood estimate considering identification items such as the feature primitives and vectors to the nearest neighbors, and/or a correlation function, which correlates pieces of the vehicle imagery with pieces of the original imagery near each correspondence point. Registration by correlation function requires that the imagery be transformed to a common viewpoint, scale, and orientation, or the correlation may be quite complex requiring either large processing power or processing time. However, the MIHT method reduces the need for image transformation to a common view. Once the registration is made, the location information (e.g., latitude, longitude, and altitude) from the correspondence point data set may be identified with the feature points extracted from the vehicle's in-flight imagery, [0032]: viewpoint from which the image was taken can be estimated using the ordinary trigonometric calculations of projective geometry (e.g., utilizing scale and orientation of the landmark features) knowing the locations of the various features extracted from the in-flight imagery. This viewpoint estimate may include the location (e.g., latitude, longitude, and altitude) and view angles (azimuth or compass angle and elevation or depression angle) of the image sensor.).
It would have been obvious to one of ordinary skill before the effective filing date to provide the invention as disclosed by Haspel by incorporating the teachings of Costello in order  to aid in accurately determining position when certain sensors are incapable of determining terrain.

As per claim(s) 9, 22, Haspel discloses wherein in estimating the current position of the aircraft using the bearings of the landmarks and the locations of the landmarks, the navigator is configured to: estimate the current position of the aircraft using the bearings of the landmarks and the locations of the landmarks (see at least abstract, [0026], [0029], [0036]-[0039], claim 6). 
Haspel does not explicitly disclose estimate a yaw of the aircraft using the bearings of the landmarks and the locations of the landmarks.
However, Costello teaches estimate the current position of the aircraft and a yaw of the aircraft using the bearings of the landmarks and the locations of the landmarks (see at least abstract, [0025], [0031]-[0033]: the viewpoint from which the image was taken can be estimated using the ordinary trigonometric calculations of projective geometry (e.g., utilizing scale and orientation of the landmark features) knowing the locations of the various features extracted from the in-flight imagery. This viewpoint estimate may include the location (e.g., latitude, longitude, and altitude) and view angles (azimuth or compass angle and elevation or depression angle) of the image sensor).
It would have been obvious to one of ordinary skill before the effective filing date to provide the invention as disclosed by Haspel by incorporating the teachings of Costello in order to aid in accurately determining position when certain sensors are incapable of determining terrain.

As per claim(s) 10, 23, Haspel discloses wherein in estimating the current position of the aircraft and the yaw of the aircraft using the bearings, the navigator is configured to: estimate the current position of the aircraft and the yaw of the aircraft using the bearings of the landmarks and the locations of the landmarks, and a Hough transform (see at least abstract, [0026], [0029], [0036]-[0039], claim 6). 
Haspel does not explicitly disclose wherein in estimating the current position of the aircraft and the yaw of the aircraft using the bearings, the navigator is configured to: estimate the yaw of the aircraft using the bearings of the landmarks and the locations of the landmarks, and a Hough transform.
However, Costello teaches wherein estimating, by the computer system, the current position of the aircraft and the yaw of the aircraft using the bearings comprises: estimating, by the computer system, the current position of the aircraft and the yaw of the aircraft using the bearings and a Hough transform (see at least abstract, [0025]: Landmark features may be extracted from imagery through the use of various known techniques, alone or in combination, such as "cellular automata", "contrast enhancement", and/or the Modified Iterated Hough Transform (MIHT) useful in finding "linear" (one-dimensional) features, such as coastlines, rivers, roadways, canyon, or crater rims. "Areal" (two-dimensional) features such as buildings, lakes and reservoirs, and forests, are usually found by examining various thresholds on intensity or color (when color imagery is available) or by looking at linear features that form closed boundaries. Different extraction techniques may also be available for different landmarks, [0031]: Registration by correlation function requires that the imagery be transformed to a common viewpoint, scale, and orientation, or the correlation may be quite complex requiring either large processing power or processing time. However, the MIHT method reduces the need for image transformation to a common view. Once the registration is made, the location information (e.g., latitude, longitude, and altitude) from the correspondence point data set may be identified with the feature points extracted from the vehicle's in-flight imagery, [0032]-[0033]: the viewpoint from which the image was taken can be estimated using the ordinary trigonometric calculations of projective geometry (e.g., utilizing scale and orientation of the landmark features) knowing the locations of the various features extracted from the in-flight imagery. This viewpoint estimate may include the location (e.g., latitude, longitude, and altitude) and view angles (azimuth or compass angle and elevation or depression angle) of the image sensor, claim 17: in-flight image sensor).
It would have been obvious to one of ordinary skill before the effective filing date to provide the invention as disclosed by Haspel by incorporating the teachings of Costello in order to aid in accurately determining position when certain sensors are incapable of determining terrain.

As per claim(s) 14, 26, Haspel discloses data about coordinates of objects and landmarks in the map region and/or in the aerial photography region is stored in memory (see at least [0051]) but does not explicitly disclose wherein in identifying the landmarks using the sensor information, the navigator is configured to: identify the landmarks using the sensor information and landmark information stored in a landmark data store.
However, Costello teaches wherein in identifying the landmarks using the sensor information, the navigator is configured to: identify the landmarks using the sensor information and landmark information stored in a landmark data store (see at least abstract, [0024]-[0025]: Imagery, from various sources, of an intended area of operation (AOO) is then processed by a feature extraction algorithm or algorithms, as shown in step 212. Various techniques, such as contrast enhancement or cellular automata for linear or circular features, can be used to identify and extract features, including but not limited to roads, rivers, coastlines, and buildings, [0027]-[0030]: Identified landmark features extracted from existing imagery are then used to create a database, as shown in step 214. The identified features populate a database, such as database 106, which is stored in a memory, such as storage medium 104. Such a landmark feature database is then used for subsequent comparison with in-flight sensor data obtained during vehicle/missile flight).
It would have been obvious to one of ordinary skill before the effective filing date to provide the invention as disclosed by Haspel by incorporating the teachings of Costello in order  to aid in accurately determining position when certain sensors are incapable of determining terrain.

As per claim(s) 16, Haspel does not explicitly disclose wherein the landmarks are selected from at least one of a natural feature, an artificial feature, a mountain, a plateau, a tree, a lake, a pond, a river, an ocean, a field, a building, an antenna, an airfield, a runway, a road, a quarry, a bridge, a manufacturing facility, a dam, a radio tower, or a monument.
However, Costello teaches wherein the landmarks are selected from at least one of a natural feature, an artificial feature, a mountain, a plateau, a tree, a lake, a pond, a river, an ocean, a field, a building, an antenna, an airfield, a runway, a road, a quarry, a bridge, a manufacturing facility, a dam, a radio tower, or a monument (see at least abstract, [0024]-[0025]: Imagery, from various sources, of an intended area of operation (AOO) is then processed by a feature extraction algorithm or algorithms, as shown in step 212. Various techniques, such as contrast enhancement or cellular automata for linear or circular features, can be used to identify and extract features, including but not limited to roads, rivers, coastlines, and buildings, [0027]-[0030]: Identified landmark features extracted from existing imagery are then used to create a database, as shown in step 214. The identified features populate a database, such as database 106, which is stored in a memory, such as storage medium 104. Such a landmark feature database is then used for subsequent comparison with in-flight sensor data obtained during vehicle/missile flight).
It would have been obvious to one of ordinary skill before the effective filing date to provide the invention as disclosed by Haspel by incorporating the teachings of Costello in order  to aid in accurately determining position when certain sensors are incapable of determining terrain.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELINA M SHUDY whose telephone number is (571)272-6757. The examiner can normally be reached M - F 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 571-272-1516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Angelina Shudy
Primary Examiner
Art Unit 3668



/Angelina Shudy/Primary Examiner, Art Unit 3668